Exhibit 10.34
CONFIDENTIAL EXECUTIVE SEVERANCE
AND RELEASE AGREEMENT
          This Confidential Executive Severance and Release Agreement
(“Agreement”) is entered into by and between ILLUMINA, INC. (“the Company”) and
Joel McComb (“Executive”) (collectively “the Parties”), as of the date of the
last Party to sign it below, with respect to the following facts:
     A. By mutual agreement of the Parties, Executive shall resign from his
employment with the Company as its Senior Vice President & General Manager, Life
Sciences, effective at midnight on February 28, 2010 (the “Resignation Date”).
     B. Executive and the Company desire to resolve any known or unknown claims
as more fully set forth below.
     NOW THEREFORE, the Parties hereby agree as follows:
          1. Acknowledgement of Payment of Wages through the Resignation Date.
Executive’s eligibility for the supplemental benefits described in Paragraph 2,
below, is separate and apart from, and in addition to, Executive’s receipt of
his final paycheck and all accrued and unused vacation pay, 2009 bonus if not
already paid, deferred compensation payout, all business expense reimbursement
(permitted under the Company’s Travel & Expense Reimbursement Policy) and other
wages (if any) through the Resignation Date. Executive agrees and acknowledges
that he has received full payment of all compensation, wages, commissions,
bonuses and/or expense reimbursements of any kind owed to him through the
Resignation Date.
          2. Severance Benefits and Stock Vesting and Acceleration. As
consideration for the promises contained in this Agreement, Executive is offered
the following supplemental benefits. Executive acknowledges and agrees that he
is not otherwise entitled to these benefits and they constitute adequate legal
consideration for the promises and representations made by him in this
Agreement:
               2.1 Severance Payment. The Company agrees to pay Executive a lump
sum payment in the gross amount of Two hundred fifty-nine thousand five hundred
forty-four and eight cents ($259,544.08), less all appropriate federal and state
tax withholdings, a payment to which Executive is not otherwise entitled
(“Severance Payment”). Subject to paragraph 19, the Severance Payment will be
paid on the first payday following the Effective Date as described in paragraph
7.4 below.
               2.2 COBRA Continuation Coverage. As long as Executive timely
elects such coverage, the Company shall pay, directly to its insurance carrier,
the cost of COBRA continuation coverage for Executive and his dependants (if
applicable) under the Company’s group medical and/or dental insurance plans then
in effect through September 30, 2010 (“COBRA Payments”). After September 30,
2010, Employee shall
Illumina Confidential Information

1



--------------------------------------------------------------------------------



 



be responsible for any and all COBRA Payments. The COBRA Payments shall commence
after the Effective Date of this Agreement.
               2.3 Stock Option Exercise Period. Executive shall have until
March 31, 2011 to exercise any vested stock options granted to the Executive
under grant # 3227, and until August 28, 2010 to exercise any vested stock
options granted to the Executive under grant #4103 (collectively and
individually “Extended Exercise Period”). Executive acknowledges, however, that
he shall not be granted additional stock options, restricted stock or shares
after the Resignation Date, nor shall he be entitled to any cash bonuses or
other incentive pay. Executive also agrees that, during the Extended Exercise
Period, he will fully comply with all Company rules and policies as they apply
to employees, including any policies applicable to persons with material,
non-public information. The Executive acknowledges and agrees that none of the
Accelerated Stock Options will be exercisable before the later of the
Resignation Date and the Effective Date. As used in this Paragraph 2.3, “vested
stock options” means and only includes (i) stock options granted to the
Executive before the Resignation Date that are vested as of the Resignation
Date, and (ii) Accelerated Stock Options as defined in Paragraph 2.4 below.
               2.4 Vesting Acceleration Period. The Company agrees to accelerate
the vesting of unvested stock options through August 28, 2010. As used in this
Paragraph 2.4, “unvested stock options” means stock options granted to the
Executive before the Resignation Date that are not vested as of the Resignation
Date. Accordingly, unvested stock options that would normally have vested
through August 28, 2010 had the Executive remained a Company employee until
August 28, 2010 will become vested on the Resignation Date and are herein
referred to as Accelerated Stock Options.
          3. Communication of Resignation. Communication regarding Executive’s
resignation and matters related thereto will be made public on a particular date
to be determined by the Company. Executive agrees not to communicate his
resignation to any staff prior to a public announcement unless specifically
agreed to in advance by Jay Flatley, President and Chief Executive Officer.
          Executive and the Company agree that Executive will cease reporting to
work at the Company effective at midnight on February 28, 2010, and remain
available by telephone to the Company for one month thereafter, on an as-needed
basis and without compensation and benefits other than those included in this
Agreement. Any communications about Executive’s resignation will indicate only
that Executive resigned to pursue other opportunities and that the Company
wishes him well in his endeavors.
          4. Confidentiality. The fact of and the terms and conditions of this
Agreement, including Executive’s intent to resign, and any and all actions taken
by the Company in accordance with this Agreement, are strictly confidential.
Accordingly, from the date of this Agreement forward, except and only to the
extent required by law and until disclosure pursuant to such legal requirement,
such facts, terms and conditions shall not be disclosed, discussed or revealed
by Executive (directly or indirectly) to any
Illumina Confidential Information

2



--------------------------------------------------------------------------------



 



current or former Company employee, or to any other person or entity. By way of
example but not by way of limitation, Executive shall keep strictly confidential
and shall not disclose any aspect of his resignation except in accordance with
Paragraph 3, above and, after disclosure pursuant to such legal requirement,
only to the extent of such required disclosure. Notwithstanding the restrictions
on disclosure contained in this paragraph, prior to such required disclosure
Executive may disclose in strict confidence such facts, terms and conditions to
members of his direct family, tax advisors, or personal attorneys, but only
after such persons have been made aware of the strict confidential nature of
that information and have agreed to maintain that information in confidence.
          5. General Mutual Release. In return for the consideration provided by
the Company as set forth in this Agreement, Executive hereby irrevocably and
absolutely releases the Company, and the Company hereby irrevocably and
absolutely releases Executive, and each of their related entities, present and
former officers, directors, stockholders, employees, agents, insurers,
attorneys, administrators, successors and assigns (hereafter collectively
referred to as “Releasees”), from any and all claims, known or unknown,
suspected or unsuspected, related in any way to any transactions, affairs or
occurrences between the Company and Executive to date to the fullest extent
permitted by law, including, but not limited to, all losses, liabilities,
claims, charges, demands and causes of action arising directly or indirectly out
of or in any way connected with Executive’s employment with the Company and the
cessation of Executive’s employment with the Company. This includes but is not
limited to any claim of employment discrimination, harassment, or retaliation
arising under federal, state or local law including but not limited to the Age
Discrimination in Employment Act of 1967, as amended, the Americans with
Disabilities Act, the Fair Employment and Housing Act, the California Family
Rights Act, the California Labor Code, as well as any claim of breach of
employment contract, breach of the implied covenant of good faith and fair
dealing, emotional distress, wrongful termination, fraud, defamation, whistle
blowing, and any other tort, contract, constitutional or statutory claims, and
all claims for attorneys’ fees, penalties, and costs. However, this release
shall not apply to claims for workers’ compensation benefits, unemployment
insurance benefits, claims under Labor Code Section 2802, or any other claims
that cannot lawfully be waived by this Agreement.
               5.1. Executive and the Company acknowledge that they may discover
facts or law different from, or in addition to, the facts or law that they know
or believe to be true with respect to the claims released in this Agreement and
agree, nonetheless, that this Agreement and the release contained in it shall be
and remain effective in all respects notwithstanding such different or
additional facts or the discovery of them.
               5.2. Executive and the Company declare and represent that they
intend this Agreement to be final and complete and not subject to any claim of
mistake. Executive and Company execute this release with the full knowledge that
this release covers all possible claims against the Releasees, to the fullest
extent permitted by law.
Illumina Confidential Information

3



--------------------------------------------------------------------------------



 



               5.3. Executive expressly waives Executive’s right to recover any
type of personal relief from the Company, including monetary damages or
reinstatement, in any administrative action or proceeding, whether state or
federal, and whether brought by Executive or on Executive’s behalf by an
administrative agency, related in any way to the matters released herein.
          6. Civil Code 1542 Waiver. Executive and the Company understand and
agree that this release extends to all claims of every nature, known or unknown,
suspected or unsuspected, past, present or future, and that any and all benefits
and rights granted to Executive or Company under section 1542 of the California
Civil Code are hereby expressly waived. Civil Code section 1542 states:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OF
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR.
          Executive understands that he is a “creditor” within the meaning of
Civil Code section 1542.
          7. Age Discrimination Claim Waiver. This Agreement is intended by the
Parties to release and discharge any and all claims of Executive under the Age
Discrimination in Employment Act, 29 U.S.C. section 621 et. seq. It is the
intent of Executive and the Company that this Agreement satisfies the
requirements of the Older Workers’ Benefit Protection Act, 29 U.S.C. section
626(f) for a valid waiver. The following general provisions, along with the
other provisions of this Agreement, are agreed to for this purpose:
               7.1. Executive acknowledges and agrees that he has read and
understands the terms of this Agreement;
               7.2. Executive is advised to consult with an attorney before
executing this Agreement, and Executive has obtained and considered such legal
counsel as he deems necessary, such that he is entering into this Agreement
freely, knowingly and voluntarily;
               7.3. Executive shall have twenty-one (21) calendar days after
receipt of this Agreement in which to consider and execute this Agreement.
Executive understands that at his option, he may elect not to use the full
21-day period;
               7.4. This Agreement shall not become effective or enforceable
until seven (7) calendar days after Executive signs this Agreement. In other
words, Executive may revoke his acceptance of this Agreement within seven
(7) calendar days
Illumina Confidential Information

4



--------------------------------------------------------------------------------



 



after the date he signs it. Executive’s revocation must be in writing and
received by Christian G. Cabou, Senior Vice President and General Counsel,
within the seven (7) calendar day period in order to be effective. If Executive
does not revoke acceptance within the seven (7) calendar day period, his
acceptance of this Agreement shall become binding and enforceable on the eighth
day after it is signed by him and delivered to the Company (the “Effective
Date”).
               7.5. This Agreement shall not apply to any claims for age
discrimination that arise after the Effective Date.
          8. Nondisclosure and Non-Use of Company Confidential Information.
Executive acknowledges and agrees that, by reason of his high-level, sensitive
position with the Company, he has been given access to the Company’s most
confidential and proprietary documents, materials and information, including
those regarding the Company’s products, strategic plans and litigation
strategies, research, business affairs, and personnel matters, which he
acknowledges and agrees are of a highly sensitive and confidential nature and
considered trade secrets and/or proprietary to the Company. Such information,
documents and materials may include, without limitation, trade secrets,
inventions, research, plans, proposals, acquisitions or divestitures, marketing
and sales programs, litigation strategies, financial projections, cost
summaries, pricing formulas and all concepts or ideas, materials or information
related to the products, research, business or sales of the Company or the
Company’s customers or business partners, as well as the Company’s personnel
matters, which has not previously been released to the public at large by an
authorized representative of the Company. Executive represents that he has held
all such information confidential and will continue to do so, and that he will
not use such confidential or proprietary information and/or documents for any
purpose whatsoever. Executive understands that this obligation of
confidentiality continues even after the Resignation Date. Executive also
reaffirms his agreement to, and all of his obligations under, his Proprietary
Information & Invention Agreement and At-Will Employment Agreement dated
March 18, 2008. The Parties expressly incorporate all of the terms and
conditions of said agreement into this Confidential Executive Severance and
Release Agreement.
               8.1. Executive acknowledges and agrees that disclosure and/or use
of any such confidential information would cause irreparable harm to the Company
which could not be adequately or reasonably compensated in damages in an action
at law. Accordingly, in the event of such disclosure or use (whether actual or
threatened), Executive agrees that the Company, in addition to exercising any
other rights and remedies available to it under this Agreement or otherwise, is
entitled to obtain injunctive relief and other equitable relief from a court of
competent jurisdiction restraining Executive from such disclosure and use.
               8.2. Executive represents and warrants that, as of the
Resignation Date, he has irreversibly destroyed or returned to the Company all
Company property, including all confidential, proprietary and/or trade secret
information described above, including all hard copy or electronically stored
copies of any documents, except
Illumina Confidential Information

5



--------------------------------------------------------------------------------



 



that one copy only of such documents shall be kept confidential and strictly for
archival purposes only by Mr. Thad A. Davis, Ropes & Gray LLP, the Executive’s
personal attorney..
          9. Mutual Non-Disparagement. Executive agrees that he will not make
any disparaging or derogatory comments or statements (written or oral) about the
Company or any other Releasees, including the Company’s employees, officers,
directors, or agents; further, the Company likewise agrees to not make any
disparaging or derogatory comments or statements (written or oral) about the
Executive, and undertake reasonable steps to ensure that the Company’s
directors, officers, and Vice Presidents do not do so.
          10. Agreement To Cooperate. As additional consideration for this
Agreement, Executive agrees that he will, in good faith and with due diligence,
assist in, facilitate and cooperate with the Company and provide information as
to matters which he was involved, or has information on, while he was an
employee of the Company and which are the subject of an action, investigation,
proceeding, litigation or otherwise. Executive particularly agrees to make
himself available, upon reasonable notice, to be interviewed, give sworn
testimony and statements, declarations, trial testimony and other such
assistance. Nothing herein is intended or should be construed as requiring
anything other than Executive’s cooperation in providing truthful and accurate
information.
          11. Breach of Specified Provisions. Executive agrees that any
violation of his obligations under Paragraphs 2.3, 3, 4, 5, 6, 8, 9 or 10 of
this Agreement shall constitute a material breach of this Agreement and shall
terminate any further obligations of the Company to provide the Severance
Payment, Vesting Acceleration Period, or the Extended Exercise Period to
Executive. This Agreement may be pled as a full and complete defense to, and may
be used as a basis for an injunction against, any action, suit or other
proceeding that may be prosecuted, instituted or attempted by Executive in
breach hereof. Executive agrees that in the event an action or proceeding is
instituted by the Releasees to enforce the terms or provisions of this
Agreement, the Releasees shall be entitled to an award of reasonable costs and
attorneys’ fees incurred in connection with the enforcement of this Agreement.
This attorneys’ fee provision shall not apply to any action brought by the
Company to enforce Executive’s release of claims under the Age Discrimination in
Employment Act.
          12. Notices. Any notice required or permitted by this Agreement shall
be in writing and shall be delivered as follows, with notice deemed given as
indicated: (a) by personal delivery, when delivered personally; (b) by overnight
courier, upon written verification of receipt; (c) by telecopy or facsimile
transmission, upon acknowledgment of receipt of electronic transmission; or
(d) by certified or registered mail, return receipt requested, upon verification
of receipt. Notice shall be sent to the addresses set forth below:
     As to Company: Attn: Christian G. Cabou, Senior Vice President and General
Counsel, 9885 Town Centre Drive, San Diego, CA 92121.
Illumina Confidential Information

6



--------------------------------------------------------------------------------



 



     As to Executive: Attn: Thad A. Davis, Ropes & Gray LLP, One Embarcadero
Center, 22d Floor, San Francisco, CA 94111
     Copy to: Joel McComb, P.O. Box 402, Rancho Santa Fe, California, 92067.
          13. Entire Agreement. This Agreement contains the entire agreement
between Executive and the Company and supersedes any prior agreement or
understanding between the parties (whether oral or written) regarding the
subject matter herein including, without limitation, those agreements and
understandings included in the Company’s offer letter to the Executive of
January 2, 2008 (bearing the date of January 2, 2007); provided, however that
Executive’s Proprietary Information & Invention Agreement and At-Will Employment
Agreement dated March 18, 2008 remains in full force and effect. Executive
acknowledges that no promise has been made to Executive that is not contained in
this Agreement.
          14. Severability. The provisions of this Agreement are severable, and
if any one or more provisions may be determined to be judicially unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
          15. No Admission. By entering into this Agreement, the Parties make no
admission that they have engaged, or are now engaging, in any unlawful conduct.
Executive further acknowledges that he is aware of no improprieties by the
Company or any Releasees. The Parties understand and acknowledge that this
Agreement is not an admission of liability and shall not be used or construed as
such in any legal proceeding.
          16. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties hereto and their respective successors,
heirs, and assigns. Executive shall not assign any of his rights or obligations
under this Agreement or any other agreements incorporated herein.
          17. Modification. This Agreement may be amended only by a written
agreement executed by all Parties hereto.
          18. Applicable Law. The validity, interpretation and performance of
this Agreement shall be construed and interpreted according to the laws of the
State of California.
          19. Section 409(A) of the Internal Revenue Code. Notwithstanding
anything herein to the contrary, if Executive is a “Specified Employee,” for
purposes of Section 409A of the Internal Revenue Code (“Section 409A”), on the
date on which he incurs a Separation from Service, any payment or benefit
provided in this Agreement that provides for the “deferral of compensation”
within the meaning of Section 409A shall not be paid or provided or commence to
be paid or provided on any date prior to the first business day after the date
that is six months following Executive’s “Separation from Service” (the “409A
Suspension Period”); provided, however, that a payment or benefit
Illumina Confidential Information

7



--------------------------------------------------------------------------------



 



delayed pursuant to the preceding clause shall commence earlier in the event of
Executive’s death prior to the end of the six-month period. Within 14 calendar
days after the end of the 409A Suspension Period, Executive shall be paid a lump
sum payment in cash equal to any payments delayed because of the preceding
sentence. Thereafter, Executive shall receive any remaining benefits as if there
had not been an earlier delay. For purposes of this Agreement, “Separation from
Service” shall have the meaning set forth in Section 409A(a)(2)(i)(A) of the
Internal Revenue Code and shall be determined in accordance with the default
rules under Section 409A. “Specified Employee” shall have the meaning set forth
in Section 409A(a)(2)(B)(1) of the Internal Revenue Code, as determined in
accordance with the uniform methodology and procedures adopted by the Company
and then in effect.
          THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND
FULLY UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE
PARTIES HAVE EXECUTED THIS AGREEMENT AS OF THE DATES INDICATED BELOW.

              /s/ Joel McComb       Dated: February 22, 2010           Joel
McComb        
 
            ILLUMINA, INC.        
 
           
By:
  /s/ Jay Flatley       Dated: February 22, 2010
 
            Jay Flatley, President & CEO        

Illumina Confidential Information

8